ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an image sensor with active pixels including: in each column of pixels, the read node, the read node reinitialization transistor and the transistor mounted as voltage follower are shared vertically by at least two successive pixels in the column, the first and second reinitialization transistors and the second transfer transistor are each driven by a respective control signal shared by all pixels of a given row, and the first transfer transistor is driven by a control signal shared by all the pixels of a given column of pixels; and the sensor also including a controller configured so as to drive the transistors of the pixels, the read circuit and the digital processing block so as to control image sensing with global shutter in high-dynamic mode comprising: an integration phase with global shutter including - a global exposure of the pixels of the odd columns during a first integration time which starts after a global reinitialization of the photodiodes of the matrix and which ends simultaneously for all the pixels of the odd columns, with a first global 
Claims 2-13 are allowable based on their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696